Judgment was rendered against the plaintiffs in error in said cause on the 3d day of March, 1931. The petition in error was filed in this court on the 30th day of June, 1931.
At the time judgment was rendered, defendants were given 30 days to make and serve case-made, which expired on the 3d day of April, 1931. On the 2d day of April, on application of defendants, the court further extended the time to make and serve case-made for 30 days; and on the 4th day of May, 1931, on application of the defendants, the court extended the time to make and serve case-made for 30 days; and on the 3d day of June, 1931, on *Page 228 
application of defendants, the court further extended the time to make and serve case-made for 10 days, which time expired on the 13th day of June, 1931. The case-made was not signed and settled until the 18th day of June, 1931.
The court made no order extending the time for plaintiffs in error to file their appeal in this court. The appeal having been filed in this court 119 days after judgment was rendered, this court does not acquire jurisdiction. The appeal is therefore dismissed.
DAVENPORT, P. J., and EDWARDS, J., concur.